UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) 4/22/2009 CITIZENS FIRST CORPORATION (Exact name of registrant as specified in its charter) Kentucky 333-67435 61-0912615 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1065 Ashley Street, Bowling Green, Kentucky42103 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (270) 393-0700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement Item 1.02 Termination of a Material Definitive Agreement Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On April 22, 2009, Citizens First Corporation (the “Company”), Citizens First Bank, Inc. (the “Bank”), the Company’s wholly-owned subsidiary, and Mary D. Cohron entered into a Separation Agreement and Release ("Separation Agreement") that provided for the termination of Ms. Cohron's employment as President and Chief Executive Officer of the Company and the Bank, and her resignation as a director of the Company and the Bank.Ms. Cohron was employed by the Company and the Bank pursuant to an Employment Agreement dated March 14, 2005, as amended (the “Employment Agreement”).In connection with Ms. Cohron’s termination and resignation, the Employment Agreement will be terminated. In return for Ms. Cohron’s agreement to various covenants and releases with the Company and the Bank contained in the Separation Agreement, including restrictions on engaging in activities in competition with the Company or the Bank in Warren County, Kentucky and all adjoining counties, for a period of 180 days , restrictions on disclosing confidential or proprietary information and releases of claims, the Separation Agreement provides for the Company to pay to Ms.
